United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, Warner Robins, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1327
Issued: September 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 27, 2015 appellant filed a timely appeal from an April 10, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a ratable hearing loss warranting a schedule
award.
FACTUAL HISTORY
On December 8, 2014 appellant, then a 62-year-old machinist, filed an occupational
disease claim alleging that he sustained bilateral sensorineural hearing loss due to noise exposure
1

5 U.S.C. § 8101 et seq.

in the course of his federal employment. He was last exposed to the factors alleged to have
caused his condition on December 2, 2014.
The employing establishment submitted audiograms obtained as part of a hearing
conservation program beginning in 1982. It further submitted noise exposure data.
On December 3, 2014 appellant described his exposure to noise levels in excess of 86
decibels at work and advised that the employing establishment required him to wear hearing
protection beginning in 1984. He related that he had a 32-year history of noise exposure.
On February 10, 2015 OWCP prepared a statement of accepted facts describing
appellant’s exposure to noise at work from 1982 through December 2014. It referred him to
Dr. Kenneth Walker, a Board-certified otolaryngologist, for a second opinion examination.
In a report dated March 31, 2015, Dr. Walker discussed appellant’s extensive history of
exposure to noise at work and noted that he wore hearing protection. He diagnosed bilateral
sensorineural hearing loss due in whole or in part to exposure to noise in the course of
appellant’s federal employment. Dr. Walker recommended that appellant be evaluated for
hearing aids. Audiometric testing performed on March 31, 2015 at the frequency levels of 500,
1,000, 2,000, and 3,000 Hertz (Hz) revealed the decibel losses in the right ear of 10, 10, 20, and
45 decibels, respectively; and decibel losses in the left ear of 15, 15, 20, and 35 decibels.2
On April 8, 2015 OWCP advised appellant that it had accepted his claim for bilateral
sensorineural hearing loss. It further provided him instructions for obtaining authorization for
hearing aids.
On April 9, 2015 an OWCP medical adviser reviewed the medical evidence and
audiometric testing to determine if appellant’s binaural sensorineural hearing loss was ratable for
schedule award purposes. Using Dr. Walker’s audiogram results, he calculated that, under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), appellant had a zero percent binaural hearing loss and a zero
percent loss in both the left and right ears. The medical adviser found that appellant’s total
decibel loss in the right ear at 500, 1,000, 2,000, and 3,000 was 85 decibels and the average loss
was 21 decibels. After he subtracted the fence of 25, appellant had a zero percent monaural loss
of hearing on the right. In the left ear, the decibel losses totaled 85 decibels and averaged 21
decibels. After subtraction of the fence of 25, appellant had a zero percent monaural loss of
hearing on the left. The medical adviser identified the date of maximum medical improvement
as March 31, 2015.
By decision dated April 10, 2015, OWCP denied appellant’s schedule award claim as his
hearing loss was not sufficiently severe to be ratable.

2

The audiologist noted that appellant was last exposed to loud noise at least 16 hours before testing and that the
audiological equipment was last calibrated on November 5, 2014.

2

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 decibels is deducted because, as the
A.M.A., Guides point out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.8
ANALYSIS
The Board finds that appellant has not established that he has a ratable hearing loss due to
his accepted binaural sensorineural hearing loss. OWCP accepted that he had bilateral
sensorineural hearing loss based on the report of Dr. Walker. As part of his March 31, 2015
otologic evaluation, Dr. Walker had audiometric testing performed.
The medical adviser applied OWCP’s standardized procedures to Dr. Walker’s March 31,
2015 audiogram. Test results for the frequency levels recorded at 500, 1,000, 2,000, and 3,000
Hz on the right revealed decibel losses of 10, 10, 20, and 45 decibels respectively, for a total of
85 decibels. This figure, when divided by 4, resulted in an average hearing loss of 21 decibels.
The average of 21 decibels, when reduced by the 25-decibel fence and multiplied by 1.5, yielded
a zero percent monaural hearing loss of the right ear. Testing for the left ear at the frequency
levels of 500, 1,000, 2,000, and 3,000 Hz revealed decibel losses of 15, 15, 20, and 35 decibels
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 250.

8

See J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

3

respectively, for a total loss of 85 decibels. The medical adviser divided 85 decibels by 4 to find
an average of 21 decibels, which, when reduced by the 25-decibel fence and multiplied by 1.5,
yielded a zero percent monaural hearing loss of the left ear. As appellant had a monaural hearing
loss of zero percent for the left and right ears, the binaural hearing loss was also zero percent.9
Thus, although he has an employment-related binaural hearing loss, it is not sufficient to show
impairment of hearing according to the A.M.A., Guides.10
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained a ratable hearing loss
warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 10, 2015 is affirmed.
Issued: September 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

See W.W., Docket No. 14-643 (issued July 11, 2014).

10

See M.R., Docket No. 15-0529 (issued July 2, 2015); P.V., Docket No. 13-1870 (issued January 7, 2014).

4

